Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00153-CV
____________
 
ONE 2004 JEEP WRANGLER VIN
1JAFA39S44P708983, Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee
 

 
On Appeal from the 334th District
Court
Harris County, Texas
Trial Court Cause No.
2005-63996
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed November 20, 2006.  The clerk=s record was filed on April 9, 2007. 
No reporter=s record was taken.  No brief was filed.
On May
24, 2007, this Court issued an order stating that unless appellant submitted
its brief, together with a motion reasonably explaining why the brief was late,
on or before June 25, 2007, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).




Appellant
filed no response.  Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Justices
Anderson, Fowler, and Frost.